UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC. (Exact name of registrant as specified in charter) 100 Park Avenue , 35 th Floor, New York, NY 10017 (Address of principal executive offices)(Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue, 35 th Floor, New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Item 1. Statement of Investments Value Shares COMMON STOCKS (note 1a) CONSUMER AUTOMOBILESAND COMPONENTS (1.4%) DISCRETIONARY 1,264,063 Ford Motor Company (Cost $16,174,723) $ (11.7%) CONSUMERSERVICES (0.9%) 690,000 International Game Technology (COST $7,978,541) 11,640,300 RETAILING(9.4%) 284,050 Kohl’s Corporation 17,335,571 460,000 Target Corporation 28,832,800 1,244,668 The TJX Companies, Inc. 73,647,006 (Cost $42,752,572) 119,815,377 (Cost $66,905,836) 150,151,169 CONSUMER FOOD, BEVERAGE AND TOBACCO (9.5%) STAPLES 196,039 Danone 13,121,616 (13.4%) 237,400 Diageo plc ADR 27,395,960 450,000 Nestle S.A. 33,122,902 195,000 PepsiCo, Inc. 18,152,550 734,620 Unilever N.V. 29,252,010 (Cost $70,472,922) 121,045,038 FOOD AND STAPLES RETAILING (3.9%) 394,500 Costco Wholesale Corporation (Cost $12,041,935) 49,438,740 (Cost $82,514,857) 170,483,778 ENERGY 2,133,269 Alpha Natural Resources, Inc. (a) 5,290,507 (12.8%) 115,000 Anadarko Petroleum Corporation 11,665,600 331,478 Apache Corporation 31,115,840 1,232,344 Cameco Corporation 21,763,195 340,000 Ensco plc - Class A 14,045,400 585,000 Halliburton Company 37,738,350 145,000 Occidental Petroleum Corporation 13,941,750 803,803 Ultra Petroleum Corp. (a) 18,696,458 470,000 Weatherford International plc (a) 9,776,000 (Cost $121,679,289) 164,033,100 FINANCIALS BANKS (2.4%) (21.9%) 670,000 FCB Financial Holdings, Inc., Class A (a) 15,215,700 125,000 M&T Bank Corporation 15,411,250 (Cost $13,662,262) 30,626,950 DIVERSIFIED FINANCIALS (5.3%) 255,000 American Express Company 22,322,700 380,000 JPMorgan Chase & Co. 22,891,200 525,000 Nelnet, Inc. 22,622,250 (Cost $28,184,141) 67,836,150 INSURANCE (14.2%) 293,492 Aon plc 25,730,444 750,000 Arch Capital Group Ltd. (a) 41,040,000 110 Berkshire Hathaway Inc. Class A (a) 22,759,000 145,000 Everest Re Group, Ltd. 23,491,450 365,000 MetLife, Inc. 19,607,800 255,000 PartnerRe Ltd. 28,021,950 335,000 Platinum Underwriters Holdings, Ltd. 20,391,450 (Cost $56,755,400) 181,042,094 (Cost $98,601,803) 279,505,194 Value Shares COMMON STOCKS (continued) (note 1a) HEALTH CARE PHARMACEUTICALS, BIOTECHNOLOGY AND LIFE SCIENCES (9.4%) 1,200,000 Ariad Pharmaceuticals, Inc. (a) $ 200,000 Celgene Corporation (a) 18,956,000 398,600 Gilead Sciences, Inc. (a) 42,430,970 427,191 Merck & Co., Inc. 25,323,882 755,808 P fi zer Inc. 22,349,243 449,475 Repros Therapeutics Inc. 4,449,803 (Cost $60,871,047) 119,989,898 INDUSTRIALS CAPITAL GOODS (5.2%) (10.5%) 915,000 General Electric Company 23,442,300 360,000 Owens Corning 11,430,000 300,000 United Technologies Corporation 31,680,000 (Cost $53,470,464) 66,552,300 COMMERCIAL AND PROFESSIONAL SERVICES (5.2%) 1,037,100 Republic Services, Inc. 40,467,642 255,798 Towers Watson & Co. Class A 25,451,901 (Cost $30,786,660) 65,919,543 TRANSPORTATION (0.1%) 72,500 Hertz Global Holdings, Inc. (a) (Cost $1,569,031) 1,840,775 (Cost $85,826,155) 134,312,618 INFORMATION SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT (4.3%) TECHNOLOGY 256,850 ASML Holding N.V. 25,381,917 (17.9%) 833,700 Intel Corporation 29,029,434 (Cost $24,319,428) 54,411,351 SOFTWARE AND SERVICES (3.7%) 680,686 Microsoft Corporation 31,556,603 338,654 Synchronoss Technologies, Inc. (a) 15,503,580 (Cost $27,810,204) 47,060,183 TECHNOLOGY HARDWARE AND EQUIPMENT (9.9%) 429,000 Apple Inc. 43,221,750 1,000,000 Cisco Systems, Inc. 25,170,000 615,000 EMC Corporation 17,994,900 536,200 QUALCOMM Incorporated 40,091,674 (Cost $68,953,357) 126,478,324 (Cost $121,082,989) 227,949,858 MATERIALS 336,300 The Dow Chemical Company (Cost $10,566,260) 17,635,572 (1.4%) MISCELLANEOUS Other (b) (Cost $29,077,649) 20,697,520 (1.6%) TELECOMMUNICATION Verizon Communications Inc. 22,980,503 SERVICES 552,688 Vodafone Group plc ADR 18,177,908 (3.2%) (Cost $41,177,835) 41,158,411 TOTAL COMMON STOCKS (103.8%) (Cost $718,303,720) 1,325,917,118 Contracts (100 shares each) PUT OPTION/EXPIRATION DATE/EXERCISE PRICE Energy (0.0%) 1,500 Weatherford International plc/January 17, 2015/$20.00 (Cost $233,010) 169,500 Value Shares SHORT-TERM SECURITY AND OTHER ASSETS (note 1a) 135,031,909 SSgA U.S. Treasury Money Market Fund (10.6%) (Cost $135,031,909) $ TOTAL INVESTMENTS (c) (114.4%) (Cost $853,568,639) 1,461,118,527 Cash, receivables and other assets less liabilities (0.5%) 5,976,063 PREFERRED STOCK (-14.9%) (190,117,175) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $ ADR - American Depository Receipt (a) Non-income producing security. (b) Securities which have been held for less than one year, not previously disclosed, and not restricted. (c) At September 30, 2014 the cost of investments for Federal income tax purposes was the same as the cost for fi nancial reporting purposes, aggregate gross unrealized appreciation was $637,221,693, aggregate gross unrealized depreciation was $29,671,806, and net unrealized appreciation was $607,549,887. Contracts Value (100 shares each) CALL OPTION/EXPIRATION DATE/EXERCISE PRICE (note 1a) Energy (0.0%) 1,500 Weatherford International plc/January 17, 2015/$25.00 (Premium Received $120,987) $ (see notes to unaudited fi nancial statements) General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Equity securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Equity securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ equity securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Equity securities traded primarily in foreign markets are valued at the closing price of such securities on their respective exchanges or markets. Corporate debt securities, domestic and foreign, are generally traded in the over-the-counter market rather than on a securities exchange. The Company utilizes the latest bid prices provided by independent dealers and information with respect to transactions in such securities to assist in determining current market value. If, after the close of foreign markets, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. Special holdings (restricted securities) and other securities for which quotations are not readily available are valued at fair value determined in good faith pursuant to specific procedures appropriate to each security as established by and under the general supervision of the Board of Directors. The determination of fair value involves subjective judgments. As a result, using fair value to price a security may result in a price materially different from the price used by other investors or the price that may be realized upon the actual sale of the security. 2. OPTIONS The Company may purchase and write (sell) put and call options. The Company typically purchases put options or writes call options to hedge the value of portfolio investments while it typically purchases call options and writes put options to obtain equity market exposure under specified circumstances. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options are reported as a liability on the Statement of Assets and Liabilities. Those that expire unexercised are treated by the Company on the expiration date as realized gains on written option transactions in the Statement of Operations. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss on written option transactions in the Statement of Operations. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss on investments in the Statement of Operations. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company and is parenthetically disclosed under cost of investments on the Statement of Assets and Liabilities. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. 3. FAIR VALUE MEASUREMENTS Various data inputs are used in determining the value of the Company’s investments. These inputs are summarized in a hierarchy consisting of the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities (including money market funds which are valued using amortized cost and which transact at net asset value, typically $1 per share), Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.), and Level 3 - significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Company’s net assets as of September 30, 2014: Assets Level 1 Level 2 Level 3 Total Common Stocks $ - - $ Purchased Option 169,500 - - 169,500 Money Market 135,031,909 - - 135,031,909 Total $ - - 1,461,118,527 Liabilities Options Written ($ ($ The aggregate value of Level 3 portfolio investments changed during the three months ended March 31, 2014 as follows: Change in portfolio valuations using significant unobservable inputs: Level 3 Fair value at December 31, 2013 $ Realized Gain 9,328,522 Net change in unrealized appreciation on investments (4,181,595) Proceeds from sale (24,076,522) Transfer to Level 1 (13,708,200) Fair value at September 30, 2014 0 Transfers are reported as of the actual date of reclassification. A transfer from Level 3 to Level 1 occurred during the period ended September 30, 2014. ITEM 2. CONTROLS AND PROCEDURES. Conclusions of principal officers concerning controls and procedures (a) As of September 30, 2014, an evaluation was performed under the supervision and with the participation of the officers of General American Investors Company, Inc. (the "Registrant"), including the principal executive officer ("PEO") and principal financial officer ("PFO"), of the effectiveness of the Registrant's disclosure controls and procedures. Based on that evaluation, the Registrant's officers, including the PEO and PFO, concluded that, as of September 30, 2014, the Registrant's disclosure controls and procedures were reasonably designed so as to ensure: (1) that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified by the rules and forms of the Securities and Exchange Commission; and (2) that material information relating to the Registrant is made known to the PEO and PFO as appropriate to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. The certifications of the principal executive officer and principal financial officer pursuant to Rule 30a- 2(a)under the Investment Company Act of 1940 are attached hereto as Exhibit 99 CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. General American Investors Company, Inc. By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration Date: October 20, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jeffrey W. Priest Jeffrey W. Priest President and Chief Executive Officer (Principal Executive Officer) Date: October 20, 2014 By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer) Date: October 20, 2014
